DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10/149,513; claims 1-20 of U.S. Patent No. 10/932,524 & claims 1-18 of U.S. Patent No. 11/089,835. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all directed to a sole structure incorporating a fluid-filled bladder for an article of footwear. Therefore, the claims, if allowed, would improperly extend the “right to exclude” already granted in the patents.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the above patents since the patent and the application are claiming common subject matter, as follows: a sole structure incorporating a fluid-filled bladder for an article of footwear. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/525,638; claims 1-22 of copending Application No. 17/378,397; Claims 1-20 of copending Application No. 17/526,703; claims 1-20 of copending Application No. 17/526,447; Claims 1-20 of copending Application No. 17/526,588 and Claims 1-20 of copending Application No. 17/525,565. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending Applications and is covered by the above copending Applications. The copending Applications are claiming common subject matter, as follows: a sole structure incorporating a fluid-filled bladder for an article of footwear. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyden (US 8,959,797) in view of Chung (Pub. No. US 2011/0154689).
With respect to claim 1, Lyden discloses an article of footwear (22, see figures 576-577) comprising: an upper (23); and a sole structure (combination of
anterior outsole 44, frame 185 & posterior outsole element 46) attached to the upper and including (i) an outer sole member (anterior outsole member 44 with frame 185) formed from foam (ground engaging portion 53 of the outsole 43 can be made of a natural or synthetic rubber material such as nitrile or styrene butadiene rubber, a thermoplastic material, an elastomer such as polyurethane, a hybrid thermoplastic rubber, and the like. Further, these materials can possibly be suitable for use when blown or foamed, see column 59, lines 1-6) and including a sidewall (see figures 1-2 & 6) that extends along an outer periphery of the sole structure and (ii) a fluid-filled chamber (see column 8, lines 4-8; column 12, lines 17-46; column 86, lines 44-50) disposed between the outer sole member and a ground-contacting surface of the sole structure, the sidewall extending along one of a medial side of the sole structure and a lateral side of the sole structure, increasing in height from an anterior end of the sole structure. Lyden as described above discloses all the limitations of the claims except for wherein the sole structure increasing in height from an anterior end of the sole structure to a first apex disposed above the fluid-filled chamber, and decreasing continuously in height from the first apex to a posterior end of the sole structure.  Lyden discloses that the outsole portion of the preferred article of footwear can be selected from a variety of options with regards to configuration, materials, and function. Chung discloses an article of footwear having an outer sole member (16, see figures 1-2);  wherein the outer sole structure increasing in height from an anterior end of the sole structure to a first apex  (16a) and decreasing continuously in height from the first apex to a posterior end of the sole structure (see figures 2 & 6); wherein a second portion of the outer sole member extends to a first apex (the protrusion 16a closes to the heel area, see figure 2) along one of a medial side of the sole structure and a lateral side of the sole structure; and wherein the second portion decreases continuously in height from the first apex to a posterior end of the sole structure (see figure 2). Therefore, it would have been obvious to one of ordinary skill in the art in view of Chung to modify the second portion as claimed since Lyden discloses that the outsole portion of the preferred article of footwear can be selected from a variety of options with regards to configuration, materials, and function. The modification would be to provide better support under the foot of the wearer.
With respect to claim 11 and 12, Lyden discloses an article of footwear (22, see figures 576-577) comprising: an upper (23); and a sole structure (combination of anterior outsole 44, frame 185 & posterior outsole element 46) attached to the upper and including (i) an outer sole member formed from foam (ground engaging portion 53 of the outsole 43 can be made of a natural or synthetic rubber material such as nitrile or styrene butadiene rubber, a thermoplastic material, an elastomer such as polyurethane, a hybrid thermoplastic rubber, and the like. Further, these materials can possibly be suitable for use when blown or foamed, see column 59, lines 1-6) and including a sidewall that extends along an outer periphery of the sole structure (see figures 1-2 & 6) and (ii) a fluid-filled chamber (see column 8, lines 4-8; column 12, lines 17-46; column 86, lines 44-50) disposed in a heel region of the sole structure, the sidewall extending along one of a medial side of the sole structure and a lateral side of the sole structure (see column 103, line 8 thru column 104, line 5); wherein the outer sole member increases in height from an anterior end of the sole structure to the mid-foot portion of the sole  structure. Lyden does not appear to disclose a first apex disposed above the fluid-filled chamber, and decreasing continuously in height from the first apex to a posterior end of the sole structure. Chung discloses an article of footwear having an outer sole member (16, see figures 1-2);  wherein the outer sole structure increasing in height from an anterior end of the sole structure to a first apex (16a) and decreasing continuously in height from the first apex (16a, see figures 2 & 6) to a posterior end of the sole structure (see figures 2 & 6); and the sidewall increases in height from an anterior end of the sole structure, past the mid-foot region of the sole structure, to a second apex (16a, see figures 2 & 6); wherein a second portion of the outer sole member extends to a first apex (the protrusion 16a closes to the heel area, see figure 2) along one of a medial side of the sole structure and a lateral side of the sole structure; and wherein the second portion decreases continuously in height from the first apex to a posterior end of the sole structure (see figure 2). Therefore, it would have been obvious to one of ordinary skill in the art in view of Chung to modify the second portion as claimed since Lyden discloses that the outsole portion of the preferred article of footwear can be selected from a variety of options with regards to configuration, materials, and function. The modification would be to provide better support under the foot of the wearer.
With respect to claim 3, Lyden/Chung discloses wherein the fluid chambers disposed in the heel region of the sole structure (see column 8, lines 4-8 & column 12, lines 17-46).
With respect to claims 4-5 & 14-15, Lyden discloses wherein the fluid-filled chamber includes a first portion extending along a medial side of the sole structure, a second portion extending along a lateral side of the sole structure, and a third portion extending between and connecting the first portion of the fluid-filled chamber and the second portion of the fluid-filled chamber; wherein the third portion extends along a posterior end of the sole structure (see column 103, line 8 thru column 104, line 5).
With respect to claims 6 & 16-17, Lyden discloses all the limitations of the claims except for wherein the sidewall increases in height from an anterior end of the sole structure (anterior outer sole structure), past a mid-foot region of the sole structure, to a second apex along the outer of the medial side of the sole structure and the lateral side of the sole structure and (ii) decrease continuously in height from the second apex to the posterior end of the sole structure. Lyden discloses that the outsole portion of the preferred article of footwear can be selected from a variety of options with regards to configuration, materials, and function. Chung discloses an article of footwear having an outer sole member (16, see figures 1-2);  wherein the outer sole structure increasing in height from an anterior end of the sole structure to a first apex (16a) and decreasing continuously in height from the first apex (16a, see figures 2 & 6) to a posterior end of the sole structure (see figures 2 & 6); and the sidewall increases in height from an anterior end of the sole structure, past the mid-foot region of the sole structure, to a second apex (16a, see figures 2 & 6); wherein a second portion of the outer sole member extends to a first apex (the protrusion 16a closes to the heel area, see figure 2) along one of a medial side of the sole structure and a lateral side of the sole structure; and wherein the second portion decreases continuously in height from the first apex to a posterior end of the sole structure (see figure 2). Therefore, it would have been obvious to one of ordinary skill in the art in view of Chung to modify the second portion as claimed since Lyden discloses that the outsole portion of the preferred article of footwear can be selected from a variety of options with regards to configuration, materials, and function. The modification would be to provide better support under the foot of the wearer.
With respect to claims 7-10 and 18-20, Lyden/Chung discloses a heel counter extending along a heel region of the upper (24, see figures 121 & 123 and column 8, lines 25-29 of Lyden); wherein the heel counter extends continuously from the medial side of the sole structure to the lateral side of the sole structure along a posterior end (article of footwear can comprise a heel counter. The heel counter can be positioned on the exterior of the upper; posterior spring element 49 is made in a three dimensional cupped shape including a heel counter);  wherein the heel counter is formed from a different material than the outer sole member (various sole components can be made having different physical and mechanical characteristics, and performance capabilities for possible selection and use by a wearer); wherein the heel counter is formed from the same material as a material forming the fluid-filled chamber (thermoplastic polyurethane).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are sole structures with fluid-filled chambers analogous to applicant’s instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
07/20/2022